Judgment was entered in the Supreme Court,
Per Curiam.
Upon the plaintiff’s own evidence on the trial in the court below, the defendants had a right to distrain. The whole rent for the term might have been made payable in advance, and there exists no reason why it might not be made payable at any time during the running of the lease, upon the happening of any contingency. The right of distress would immediately arise. By the terms of the lease the whole rent became due whenever the lessee should attempt to remove or manifest an intention to remove his goods and effects out of or off from the demised premises without having paid and satisfied the lessors in full for all rent which should become payable during the term. There is nothing here requiring -the intention or attempt to be fraudulent. Grant & McLane’s Appeal, 8 Wright 477, is not applicable, for there the distress was not on the demised premises and could not be sustained on the provision of the lease, but only under the Act of Assembly, which requires the removal to be clandestine and fraudulent. The rejection of the assignment, if an error, did the plaintiff's no injury. Their case would not have been helped by its admission. There was nothing in the evidence to raise any question of fraud upon creditors under the bankrupt laws. Though the distress was within four months of the petition, and though the bankrupt did consent to it, that, according to later decisions, was not enough. The lessors were in the lawful pursuit of their rights and no evidence was given of collusion with the bankrupt.
Judgment affirmed.